Citation Nr: 0203489	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  94-22 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to recognition by VA as the 
veteran's surviving spouse for purposes of VA death pension 
benefits; and, if so, whether such recognition is warranted.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to January 
1956.  He died in November 1988, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1992 RO decision which denied the appellant's 
claim for non-service-connected death pension benefits, on 
the basis that she was not entitled to recognition as the 
veteran's surviving spouse under VA law.  The appellant was 
notified of this decision in August 1992.  A notice of 
disagreement was received in January 1993.  The statement of 
the case was issued in November 1993, and a substantive 
appeal addressing this issue was received in November 1993.  
A personal hearing was held before an RO hearing officer in 
July 2000.  A Board hearing was initially requested, but the 
appellant withdrew her request by a statement dated in May 
2000.

The Board notes that the appellant's claim was previously 
denied in an April 1989 RO decision.  Even if the RO 
determined that new and material evidence was presented to 
reopen the claim, such is not binding on the Board; and the 
Board must first decide whether evidence has been submitted 
which is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted). 

The issue of entitlement to recognition by VA as the 
veteran's surviving spouse will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  In an unappealed April 1989 decision, the RO denied the 
appellant's claim for entitlement to recognition by VA as the 
veteran's surviving spouse for death pension benefits 
purposes.  

2.  Evidence received since the April 1989 determination by 
the RO includes some evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for entitlement to recognition by VA as the veteran's 
surviving spouse for death pension benefits purposes.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001) (as in effect for claims filed 
before August 29, 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at sections including 38 C.F. §§ 
3.1, 3.159 and 3.326(a)).
.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1952 to January 
1956.  He died in November 1988.  

In January 1989, the appellant submitted a claim for death 
pension benefits.  She stated that the veteran died on 
November [redacted], 1988.  She related that she had been married 
only once, to the veteran, and that he had been married 
twice.  She stated that no children were born of the 
marriage, and that she lived with the veteran continuously 
from the date of their marriage to the date of his death.

In February 1989, the appellant submitted a copy of her 
divorce decree, showing that she was divorced from her 
previous spouse in September 1974, and a copy of the 
veteran's divorce decree, showing that he was divorced from 
his previous spouse in September 1966.  She also submitted a 
copy of her marriage certificate, reflecting that she and the 
veteran were married on September 17, 1988.  She noted, "... 
I had live[d] with [the veteran] for about 10 (ten years) but 
got married on September 17, 1988."  She related that 
thereafter, she lived with him continuously until his death.

In April 1989, the RO denied the appellant's claim for death 
benefits, on the basis that she was not entitled to 
recognition by VA as the veteran's surviving spouse as she 
had not been married to him for one year prior to his death.  
The appellant was notified of this decision and of her 
appellate rights in April 1989, and she did not file a timely 
appeal.  Evidence submitted since this decision is summarized 
below.

In June 1992, the appellant submitted an application to 
reopen her claim for entitlement to recognition by VA as the 
veteran's surviving spouse.  She said she wanted to appeal 
the RO's April 1989 decision because "... I lived 17 years 
with the veteran in common law, and we were married in Puerto 
Rico in 1988 just before his death.  (1) I did not know that 
I could appeal this decision until just recently.  (2) I have 
proof that we were together all of this time and that he 
claimed me as his wife...."  She said that she felt that the 
VA's law was unjust because most veterans were unaware of it, 
and that the veteran and his spouse, whether married legally 
or by common law, should not be held responsible.  She 
submitted a copy of the veteran's death certificate, which 
reflects that he died on November [redacted], 1988, and which lists 
her as his wife.  The veteran's usual residence was listed as 
New York.  She also submitted a duplicate copy of her 
marriage certificate.

By a letter to the appellant dated in August 1992, the RO 
informed her that the April 1989 decision became final when 
she did not appeal it within one year.  The RO advised her 
that new evidence was required to reopen the claim.

In August 1992, the appellant submitted statements of marital 
relationship.  She stated that she and the veteran began 
living together as husband and wife in 1968, and that they 
lived at one address in New York City from 1968 to 1988.  She 
said she and the veteran always used the same last name.  She 
stated that neither she nor the veteran had lived with 
another person as husband and wife, and that she and the 
veteran were generally known as husband and wife.  The 
appellant signed two of the forms with her maiden name, and 
one using the last name of the veteran.

In March 1993, the appellant submitted affidavits dated in 
February 1993 from the veteran's son, the appellant's nephew, 
and B.R.  The veteran's son stated that the appellant was his 
father's wife, who lived with him for about 16 years prior to 
his death.  The appellant's nephew stated that the appellant 
lived with the veteran from 1974 to 1988, and that they lived 
together as husband and wife even though they were not 
legally married until 1988.  He stated that they continued 
living together until the veteran died.  B.R. stated that he 
had known the appellant for 16 years, during which time she 
lived with the veteran until he died.  By a statement dated 
in March 1993, the appellant said, "It was always our 
intention to get married during all the years that we lived 
together but because of one setback or another, we were 
unable to do so until a few months before his death."

By a statement dated in November 1993, the appellant 
requested reconsideration of her claim due "to the fact that 
we originally lived common law for a period of 17 years and 
then married two months prior to death of my husband [the 
veteran]."

In March 1995, the RO received a letter from a caseworker of 
a U.S. Congressman.  She contended that the appellant was 
entitled to VA pension benefits.  She enclosed a duplicate 
copy of the appellant's marriage certificate, a copy of the 
veteran's Social Security card, a copy of the veteran's life 
insurance form dated in May 1988, which lists the appellant, 
under her maiden name, as his spouse, a duplicate copy of the 
veteran's death certificate, a copy of the veteran's son's 
birth certificate, and duplicate copies of the affidavits 
summarized above.  She also enclosed copies of two one-year 
lease agreements dated in December 1981 and January 1983, 
signed by the veteran and listing the appellant as his wife.

By a statement dated in December 1996, the appellant's 
representative asserted that the evidence demonstrated that 
the veteran and the appellant lived together as husband and 
wife.

At a July 2000 RO hearing, the appellant reiterated many of 
her assertions via an interpreter.  She used her maiden name 
at the hearing.  The appellant's representative contended 
that the appellant was the veteran's common-law wife, and 
that she and the veteran entered their relationship believing 
that it would be recognized as a common-law relationship.  
She stated that during her marriage to the veteran, the 
appellant used his last name.  The appellant testified that 
she could not remember the year in which she began living 
with the veteran, but said that at that time she believed she 
was entering a common-law marriage.  She stated that they 
lived in their first apartment for seven years, that the 
veteran supported her as she did not work, and that she 
helped to raise his children.  She stated that when they 
began living together, they were both divorced.  She said she 
and the veteran were accepted in their church community as 
husband and wife.  At the hearing, the appellant submitted a 
copy of the bill for the veteran's funeral, reflecting that 
she agreed to pay the expenses, and a copy of her 
identification card, using the veteran's last name.

By a statement dated in February 2002, the appellant's 
representative requested that VA apply the principle of a 
"deemed valid" marriage as the appellant and the veteran 
held themselves out to the family and public as husband and 
wife.


II.  Analysis

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F. § 3.159(c), and those involving 38 C.F.R. 
§ 3.159(c)(4)(iii), were made effective prospectively for 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In view 
of the favorable decision regarding the matter of whether new 
and material evidence has been submitted to reopen the claim, 
the lack of discussion of the VCAA and implementing 
regulations would be harmless error.

The file shows that since the appellant filed an application 
to reopen a claim for entitlement to recognition as the 
veteran's surviving spouse, the appellant and her 
representative have been actually aware of evidence necessary 
to substantiate the claim.  Moreover, the RO has repeatedly 
notified the veteran and her representative of evidence 
required to substantiate the claim.  Such notice was provided 
in April 1989, August 1992, and November 1993.  The Board 
concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case.

Governing law and regulations require that a person claiming 
VA death pension benefits as the "surviving spouse" of a 
deceased veteran must have been married to that veteran for 
at least one year prior to the veteran's death, unless 
children were born of the marriage.  38 U.S.C.A. § 1102 (West 
1991); 38 C.F.R. § 3.54 (2001).  VA regulations also provide 
that a "spouse" is a person of the opposite sex who is a 
wife or husband, and the term "surviving spouse" means a 
person of the opposite sex who is a widow or widower provided 
the marriage meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50 (2001).  A "marriage" is a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued.  38 
U.S.C.A. § 103(c) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.1(j) (2001).  The Board notes that common-law marriages 
have not been valid in the state of New York for many years 
(including the entire period of the appellant's cohabitation 
with the veteran).  People v. Heine, 12 A.D.2d 36, 208 
N.Y.S.2d 188 (2nd Dept. 1960), aff'd, 9 N.Y.2d 925, 217 
N.Y.S.2d 93, 176 N.E.2d 102 (1961).

The appellant's representative has asserted that VA should 
apply the principle of a "deemed valid" marriage to the 
appellant's relationship with the veteran prior to their 
legal marriage ceremony in September 1988.  In this regard, 
the Board notes that 38 U.S.C.A. § 103(a) provides as 
follows:

(a) Whenever, in the consideration of any 
claim filed by a person as the widow or 
widower of a veteran for gratuitous death 
benefits under laws administered by the 
Secretary it is established by evidence 
satisfactory to the Secretary that such 
person, without knowledge of any legal 
impediment, entered into a marriage with 
such veteran which, but for a legal 
impediment, would have been valid, and 
thereafter cohabited with the veteran for 
one year or more immediately before the 
veteran's death, or for any period of 
time if a child was born of the purported 
marriage or was born to them before such 
marriage, the purported marriage shall be 
deemed to be a valid marriage, but only 
if no claim has been filed by a legal 
widow or widower of such veteran who is 
found to be entitled to such benefits. No 
duplicate payments shall be made by 
virtue of this subsection. 

38 U.S.C.A. § 103(a) (West 1991 & Supp. 2001).  See also 
38 C.F.R. § 3.52 (2001).
 
In the present case, the appellant's claim for entitlement to 
recognition by VA as the veteran's surviving spouse for death 
benefits purposes was denied by the RO in April 1989.  The 
appellant did not appeal this decision, and the decision is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

At the time of the April 1989 decision, the RO considered the 
marriage certificate of the veteran and the appellant, 
reflecting that they were married on September 17, 1988, and 
considered their divorce decrees.  The RO also considered the 
appellant's statements to the effect that she lived with the 
veteran for about 10 years before they were married in 
September 1988, and that he died on November [redacted], 1988.  It 
was determined that the appellant was not the "surviving 
spouse" of the veteran as they were married for less than 
one year and as no children were born of the marriage.  At 
the time of the April 1989 decision, the appellant did not 
claim that she and the veteran had a common-law marriage.

Evidence submitted since the April 1989 decision includes the 
appellant's new theory of entitlement:  that she had a 
"deemed valid" marriage to the veteran, as she and the 
veteran were married by common law during the years in which 
they lived together in New York City.  The appellant 
submitted several documents in support of this theory.  The 
Board finds that this evidence is both new and material, as 
it was not previously considered at the time of the prior 
final denial of the claim, and as it tends to show that but 
for a legal impediment (the fact that neither New York nor 
Puerto Rico recognizes common law marriages), the appellant 
was married to the veteran for more than one year.  See 
VAOPGCPREC 58-91 (O.G.C. Prec. 58-91).  Therefore the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001); Hodge, supra.

The Board therefore finds that the previously denied claim 
for entitlement to recognition by VA as the veteran's 
surviving spouse for death pension benefits purposes has been 
reopened by new and material evidence, and thus the claim 
must be reviewed on a de novo basis.  Manio, supra.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to recognition by VA as the veteran's 
surviving spouse for death pension benefits purposes.

REMAND

The appellant contends, in essence, that she is the veteran's 
surviving spouse for the purpose of entitlement to death 
pension benefits.  She asserts that as she lived with the 
veteran for many years prior to their ceremonial marriage on 
September 17, 1988, that she is entitled to be recognized as 
his surviving spouse.  She has asserted that she had a 
"deemed valid" marriage to the veteran prior to their 
ceremonial marriage.  See 38 U.S.C.A. § 103(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.52 (2001); VAOPGCPREC 58-91 
(O.G.C. Prec. 58-91).

The Board notes that the RO has not considered the 
appellant's new theory that she had a "deemed valid" 
marriage to the veteran.  Such must be done prior to Board 
review, and the appellant and her representative should be 
provided with a supplemental statement of the case including 
the pertinent laws and regulations regarding "deemed valid" 
marriages.  Governing regulation provides that the agency of 
original jurisdiction will furnish the appellant and his or 
her representative, if any, a supplemental statement of the 
case if there is a material defect in the statement of the 
case or a prior supplemental statement of the case or for any 
other reason the statement of the case or a prior 
supplemental statement of the case is inadequate.  38 C.F.R. 
§ 19.31 (as amended Feb. 22, 2002).

The RO should also contact the appellant and provide her with 
an opportunity to state, in a signed, written statement, 
whether she knew that common law marriages were not 
recognized in New York or Puerto Rico during the period in 
which she cohabited with the veteran.  38 C.F.R. §§ 3.52, 
3.205(c) (2001); Colon v. Brown, 9 Vet. App. 104, 107 (1996).  
After the above development is completed, the RO should 
readjudicate the claim.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should assure compliance with 
the provisions of the VCAA and 
implementing regulations.

2.  The RO should contact the appellant 
and provide her with an opportunity to 
state, in a signed, written statement, 
whether she knew that common law 
marriages were not recognized in New York 
or Puerto Rico during the period in which 
she cohabited with the veteran.

3.  Thereafter, the RO should review the 
appellant's claim for entitlement to 
recognition as the veteran's surviving 
spouse.  If the claim remains denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case including the pertinent laws 
and regulations pertaining to "deemed 
valid" marriages.  They should be given 
an opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

